Case 1:20-cv-00399-JTN-SJB ECF No. 86, PageID.421 Filed 01/15/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JERRY CLAY,

        Plaintiff,

 v.

 GEORGE HAGA, et al.,

        Defendants.                                              Case No. 1:20-cv-399
 _________________________
                                                                 HON. JANET T. NEFF
 SUSAN ELWELL,

        Counter-Claimant,

 v.

 JERRY CLAY,

        Counter-Defendant.
 _________________________/


                                          ORDER

       This is a civil action. Numerous Defendants filed Motions to dismiss (ECF No. 4, 10, 15

& 21). The matter was referred to the Magistrate Judge, who issued a Report and Recommendation

on December 23, 2020, recommending that the motions be granted.              The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 85) is

APPROVED and ADOPTED as the Opinion of the Court.
Case 1:20-cv-00399-JTN-SJB ECF No. 86, PageID.422 Filed 01/15/21 Page 2 of 2



      IT IS FURTHER ORDERED that Defendants’ Motions to dismiss (ECF No. 4, 10, 15 &

21) are GRANTED for the reasons set forth in the Report and Recommendation.



Dated: January 15, 2021                                  /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge
